Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first separating device that can be moved towards the die by means of the second coil body as recited in Claim 4 must be shown or the feature canceled from the claim. Examiner notes that the drawings currently only show an embodiment in which the first separating device is connected to the die and thus does not move towards it.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, “(by which” should read “by which”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the limitation “wherein the electrical conductors of the first and second coil bodies are arranged in the at least one common plane” is unclear. First, “the electrical [conductor] of the…second coil [body}” does not have antecedent basis in the claim. An electrical conductor has only been recited for the first coil body, not the second coil body. Further, the limitation “arranged in the at least in one common plane” is unclear. There appears to be extraneous word(s) in the limitation which results in grammatical incorrectness, and there is no antecedent basis for “the…one common plane”. Examiner notes that Claim 1 recites “one plane”, but it is not referred to as a “common” plane. For examination purposes, this limitation will be interpreted to mean that the second coil body has an electrical conductor which is arranged in the same plane as the electrical conductor of the first coil body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toeniskoetter (US 2008/0229795).
Regarding Claim 1, Toeniskoetter discloses (Figures 5-6) a device (electromagnetic pulse apparatus 410) for producing a thin-walled component from an initial part (metal panel 420), comprising: a first coil body (EMP coil 432) having an electrical conductor that is arranged at least in one plane, an electrical circuit for providing a pulsed electrical current, which pulsed electrical current can be applied to the electrical conductor of the first coil body ([0009] lines 16-17; an electrical circuit and electrical conductor are not explicitly disclosed, but one skilled in the art would understand that these elements are necessary in order to “[pass] a brief, high intensity pulse of electrical current through the EMP coil”), and a die with a support (panel support 412 having recessed portion 436) facing the first coil body for the initial part to be reshaped, the support having an identical shape of the thin-walled component to be produced ([0041] lines 12-15), wherein the initial part is first arranged between the first coil body and the die ([0039] lines 1-8; metal panel 420 is placed on the surface 418 of panel support 412 while EMP coil 432 is in an open position, i.e. it is arranged between the first coil body and the die), is then accelerated by an electromagnetic force acting between the first coil body and the initial part towards the die ([0041] lines 1-12), and is deformed by the support ([0041] lines 12-15).
The embodiment of the device shown in Toeniskoetter’s Figures 5-6 (electromagnetic pulse apparatus 410) does not have a separating device; however, Toeniskoetter does state that this embodiment can have a trimming function ([0037] lines 1-3). In the embodiment of Figure 3, Toeniskoetter teaches a different embodiment of the device (electromagnetic pulse apparatus 210) for producing a thin-walled component from an initial part (metal panel 220) comprising a first separating device (assembly of trim steel 224 and trim steel clamp 230) by which a first partial area (portion 228 to be flanged) can be at least partially separated from a second partial area (outer portion 226) of the initial part, wherein the initial part is accelerated by an electromagnetic force towards the die ([0034] lines 1-11), and is at least partially separated by the first separating device ([0034] lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of the device disclosed by Toeniskoetter shown in Figure 6 to also include a first separating device by which a first partial area can be at least partially separated from a second partial area of the initial part, wherein the initial part is accelerated by an electromagnetic force and at least partially separated by the first separating device, as is taught in the embodiment of Figure 3 of Toeniskoetter, in order to perform the disclosed function of trimming the initial part. Examiner note: as the EMP coil 416 of electromagnetic pulse apparatus 410 appears to be analogous to the EMP coil 216 of electromagnetic pulse apparatus 210, when the combination is made, the assembly of trim steel 224 and trim steel clamp 230 is added at the outer perimeter of EMP coil 416 to trim an outer portion (i.e. a second partial area, analogous to outer portion 226) of the peripheral edges 422 of metal panel 420 (i.e. a first partial area).
Regarding Claim 2, the modified Toeniskoetter discloses (Figures 3 and 5-6) the first separating device (assembly of trim steel 224 and trim steel clamp 230) has a circumferential separating edge (inner edge of trim steel 224) so that it completely surrounds the first partial area (when the combination of Claim 1 is made, trim steel 224 is disposed outside of EMP coil 416, which, based on the configuration shown in Figure 5, results in the inner edge of trim steel 224 completely surrounding peripheral edges 422 of metal panel 420), and so that the first partial area can be detached from the second partial area ([0034] lines 11-16).
Regarding Claim 3, the modified Toeniskoetter discloses (Figures 3 and 5-6) the separating edge (inner edge of trim steel 224) completely encloses the support (panel support 412; see discussion above for Claim 2).
Regarding Claim 4, the modified Toeniskoetter discloses a second coil body (EMP coil 416) by which the first separating device (assembly of trim steel 224 and trim steel clamp 230) can be moved towards the die ([0033] lines 12-20; trim steel clamp 230, which is a component of the first separating device, is moved in the direction of the panel support 212, analogous to panel support 412 in the modified Toeniskoetter, together with EMP coil 216, analogous to EMP coil 416 in the modified Toeniskoetter, so this limitation of the claim is met).
Regarding Claim 5, Toeniskoetter discloses (Figures 5-6) a second coil body (EMP coil 416) and a second separating device (securement device 414), wherein the second separating device is movable by the second coil body towards the die ([0039] lines 8-14; securement device 414 is movable towards panel support 412 together with EMP coil 416, so this limitation of the claim is met).
Regarding Claim 6, Toeniskoetter discloses (Figures 5-6) the second coil body (EMP coil 416) completely surrounds the first coil body (EMP coil 432), wherein the electrical conductors of the first and second coil bodies are arranged in the at least one common plane (seen in Figure 6), and wherein the electrical circuit is designed so that the pulsed electrical current can be applied to the first and second coil bodies only one after the other ([0041] lines 16-18; EMP coils 416 and 432 are pulsed one after the other).
Regarding Claim 7, Toeniskoetter discloses (Figures 5-6) a method for producing a thin-walled component from an initial part (metal panel 420) with a device (electromagnetic pulse apparatus 410), the device comprising: a first coil body (EMP coil 432) having an electrical conductor that is arranged at least in one plane, an electrical circuit for providing a pulsed electrical current, which pulsed electrical current can be applied to the electrical conductor of the first coil body ([0009] lines 16-17; an electrical circuit and electrical conductor are not explicitly disclosed, but one skilled in the art would understand that these elements are necessary in order to “[pass] a brief, high intensity pulse of electrical current through the EMP coil”), and a die with a support (panel support 412 having recessed portion 436) facing the first coil body for the initial part to be reshaped, the support having an identical shape of the thin-walled component to be produced ([0041] lines 12-15).
The embodiment of the device shown in Toeniskoetter’s Figures 5-6 (electromagnetic pulse apparatus 410) does not have a separating device; however, Toeniskoetter does state that this embodiment can have a trimming function ([0037] lines 1-3). In the embodiment of Figure 3, Toeniskoetter teaches a different embodiment of the device (electromagnetic pulse apparatus 210) for producing a thin-walled component from an initial part (metal panel 220) comprising a first separating device (assembly of trim steel 224 and trim steel clamp 230) by which a first partial area (portion 228 to be flanged) can be at least partially separated from a second partial area (outer portion 226) of the initial part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Toeniskoetter using the embodiment of the device shown in Figure 6 such that the device also includes a first separating device by which a first partial area can be at least partially separated from a second partial area of the initial part, as is taught in the embodiment of Figure 3 of Toeniskoetter, in order to perform the disclosed function of trimming the initial part. Examiner note: as the EMP coil 416 of electromagnetic pulse apparatus 410 appears to be analogous to the EMP coil 216 of electromagnetic pulse apparatus 210, when the combination is made, the assembly of trim steel 224 and trim steel clamp 230 is added at the outer perimeter of EMP coil 416 to trim an outer portion (i.e. a second partial area, analogous to outer portion 226) of the peripheral edges 422 of metal panel 420 (i.e. a first partial area).
Further regarding Claim 7, the modified Toeniskoetter discloses (Figures 3 and 5-6) that the method comprises the following steps:
providing the initial part (metal panel 420) and arranging the initial part between the first coil body (EMP coil 432) and the die (panel support 412 with recessed portion 436; [0039] lines 1-8);
applying the pulsed electrical current to the first coil body, and generating an electromagnetic force between the first coil body and the initial part, so that the initial part is accelerated towards the die ([0041] lines 1-12);
reshaping the initial part ([0041] lines 12-15); and
at least partially separating the initial part ([0034] lines 11-16; when the aforementioned modification is made, the metal panel 420 is also trimmed, i.e. at least partially separated, during the method).
Regarding Claim 8, the modified Toeniskoetter discloses steps c) and d) are carried out at the same time ([0041] lines 15-16; in the aforementioned modification, the electromagnetic pulse of EMP coil 416 performs the trimming, i.e. at least partially separating, function, so when EMP coils 416 and 432 are pulsed simultaneously, steps c) and d) are carried out at the same time).
Regarding Claim 9, Toeniskoetter discloses steps c) and d) are carried out with a temporal offset, such that step c) is carried out by a first pulsed electrical current and step d) is carried out by a temporally offset second pulsed electrical current ([0041] lines 16-18; in the aforementioned modification, the electromagnetic pulse of EMP coil 416 performs the trimming, i.e. at least partially separating, function, so when EMP coils 416 and 432 are pulsed one after the other, i.e. such that first and second pulsed electrical currents occur with a temporal offset from each other, steps c) and d) are also carried out with a temporal offset). 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toeniskoetter as applied to Claims 1 and 7, respectively, above, and further in view of Jung et al., hereinafter Jung (US 2020/0406528).
Regarding Claim 10, Toeniskoetter does not disclose the component made from the device of Claim 1 is a housing film for a pouch cell. Jung teaches (Figures 4 and 7) a housing film (battery case 23 formed from pouch film 235; [0059] lines 1-4) for a pouch cell (secondary battery 2; [0056] lines 1-3), which is produced using an electromagnetic forming device (pouch forming apparatus 1 having electromagnetic force generation part 13). It is therefore known in the art that it is possible for a housing film for a pouch cell to be produced using an electromagnetic forming device. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modified device disclosed by Toeniskoetter to produce a housing film for a pouch cell, as is taught to be possible by Jung.
Regarding Claim 11, Toeniskoetter does not disclose the component made from the method of Claim 7 is a housing film for a pouch cell. Jung teaches (Figures 4 and 6) a housing film (battery case 23 formed from pouch film 235; [0059] lines 1-4) for a pouch cell (secondary battery 2; [0056] lines 1-3), which is produced using an electromagnetic forming method (see steps S604-S609 in flowchart of Figure 6). It is therefore known in the art that it is possible for a housing film for a pouch cell to be produced using an electromagnetic forming method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modified method disclosed by Toeniskoetter to produce a housing film for a pouch cell, as is taught to be possible by Jung.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725